

Exhibit 10.1


SUCCESSION AND CONSULTING AGREEMENT
WITH
ALIMERA SCIENCES, INC.




This Succession and Consulting Agreement (this “Agreement”) is entered into by
and between Alimera Sciences, Inc., a Delaware corporation (the “Company”), and
C. Daniel Myers (“Myers”), as of November 28, 2018.


RECITALS:


WHEREAS, the Company is engaged in the business of developing, marketing and
selling ophthalmic pharmaceuticals in the United States and throughout the
world;


WHEREAS, the Company and Myers previously entered into that certain Amended and
Restated Employment Agreement, dated as of October 27, 2014 (the “Prior
Employment Agreement”);


WHEREAS, the Company and Myers desire that Myers continue to serve as Chief
Executive Officer, an employee of the Company, through January 1, 2019 pursuant
to the Prior Employment Agreement; and


WHEREAS, the Company and Myers desire that, beginning on January 2, 2019, Myers
provide consulting services to the Company as an independent contractor and not
an employee;


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:


AGREEMENT:


SECTION 1. EFFECTIVE DATE; TRANSITION


This Agreement is effective as of the date stated in the preamble above. The
terms and conditions stated in the Prior Employment Agreement shall remain in
effect through January 1, 2019. Effective January 2, 2019 (the “Transition
Date”), Myers shall (a) relinquish the title and position of Chief Executive
Officer of the Company and no longer be an employee of the Company; and (b)
become a consultant to the Company as an independent contractor, in accordance
with and pursuant to the terms of this Agreement.


SECTION 2. DEFINITIONS


“Board” means the Board of Directors of the Company.


“Cause” means: (i) Myers’ gross negligence or willful misconduct with respect to
his consulting services to the Company, including violation of any material
policy of the Company that is not cured within 30 days after written notice
thereof is given to Myers by the Company;


1









--------------------------------------------------------------------------------




(ii) Myers’ conviction of, or entering a guilty plea or plea of no contest with
respect to, a felony; or (iii) Myers’ engagement in any material breach of the
terms of this Agreement or fails to fulfill his responsibilities under this
Agreement and such breach or failure, as the case may be, is not cured, or is
not capable of being cured, within 30 days after written notice thereof is given
to Myers by the Company.


“Change in Control” means (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving entity
or (ii) the sale, transfer or other disposition of all or substantially all of
the Company’s assets. A transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction. Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur unless such transaction also qualifies as a “change in
control event” as described in Treas. Reg. § 1.409A-3(i)(5).


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Competing Business” means any business which develops, sells, or markets
ophthalmic pharmaceuticals.


“Disability” means a condition which renders Myers unable (as determined by the
Board in good faith after consultation with a physician mutually selected by
Myers and the Board) to regularly perform his duties hereunder by reason of
illness or injury for a period of more than six consecutive months with or
without reasonable accommodation.


“Equity” means (i) all shares of capital stock of the Company; (ii) all options
and other rights to purchase shares of capital stock of the Company; and (iii)
all restricted stock units.


“Good Reason” shall mean (a) any breach by the Company of this Agreement that is
material and that is not cured within 30 days after written notice thereof to
the Company from Myers, or (b) a geographical relocation of the Company’s
corporate headquarters to a location that is more than fifty (50) miles from the
present location of the Company’s corporate headquarters.


“Restricted Period” means the 12-month period beginning on and after the latter
of (a) the date that Myers’ service as a consultant to the Company is terminated
pursuant to the terms of this Agreement and a Separation occurs, or (b) the date
that Myers’ service as a director of the Company ends.


“Section 409A” means Code Section 409A, as amended, and the standards,
regulations, or other guidance promulgated thereunder.




2









--------------------------------------------------------------------------------




“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.


SECTION 3. TITLE, POWERS AND RESPONSIBILITIES


(a)Titles. Myers shall continue to serve as the Chief Executive Officer of the
Company until the Transition Date, when he shall (i) relinquish such title and
position, (ii) terminate employment as an employee of the Company, and (iii)
become a consultant to the Company, all in accordance with and pursuant to the
terms of this Agreement.


(b)Powers and Responsibilities as a Consultant. In Myers’ role as a consultant
to the Company, he shall have such powers and duties as are provided in this
Agreement and as are reasonably requested by the Board or the Company’s Chief
Executive Officer (the “CEO”) on and after the Transition Date, all in
accordance with and pursuant to the terms of this Agreement. Myers shall provide
services as an independent contractor and not as an employee, agent, or
representative of the Company.


(c)Reporting Relationship as a Consultant. In his role as a consultant, Myers
shall report to the CEO.


(d)Term of Service as a Consultant. Subject to the terms and conditions of this
Agreement, Myers shall serve as a consultant to the Company from the Transition
Date through December 31, 2019 (the “Initial Consulting Term”), subject to
extension or termination as provided in this Agreement (the Initial Consulting
Term together with any extension and ending upon termination or expiration of
this Agreement, the “Consulting Term”). At the end of the Initial Consulting
Term, the Consulting Term shall continue thereafter, provided that (i) the
Company may terminate this Agreement without Cause, or Myers may resign for Good
Reason, by giving not less than six (6) months’ prior notice of such
termination; and (ii) this Agreement shall in any event terminate on December
31, 2021 (the “Expiration Date”). Notwithstanding the foregoing, (x) if the
Board terminates Myers’ service as a consultant for Cause, the term of Myers’
service as a consultant shall end on the date specified by the Company in a
written notice that is consistent with the definition of Cause in this
Agreement; or (y) if Myers resigns without Good Reason at any time, the term of
Myers’ service as a consultant shall end ten (10) days after Myers gives notice
of such termination (but in no event at a date that is later than the Expiration
Date). This Agreement shall also terminate in the event of Disability or death
as provided in Sections 5(d) and 5(e), respectively.


(e)Time Commitment as a Consultant. During the Consulting Term, Myers shall
provide consulting services to the Company for twenty-four (24) business days
per year (pro-rated for any partial year after December 31, 2019 during the
Consulting Term), as reasonably requested by the CEO or the Board. Such services
shall include (i) representing the Company at medical conferences and investor
conferences and (ii) meeting with ophthalmologists and other medical specialists
on the Company’s behalf. The Company and Myers anticipate that the time that
Myers devotes to performing consulting services for the Company will be no more
than 15% of the average level of services that Myers performed for the Company
over the thirty-six (36) months immediately preceding the Transition Date.




3









--------------------------------------------------------------------------------




SECTION 4. COMPENSATION, BENEFITS, ETC.


(a)Compensation as Consultant. Effective on the Transition Date, Myers’
compensation as a consultant (“Consulting Compensation”) shall be $10,000 per
month, which amount may be reviewed and increased at the discretion of the Board
or any committee of the Board duly authorized to take such action. The
Consulting Compensation shall be payable in equal monthly installments on the
last business day of each month during the Consulting Term. During the
Consulting Term, Myers agrees to pay all taxes due on amounts paid to him for
services as a consultant and is solely responsible for timely remittance to
appropriate authorities of all federal, state, and local taxes and changes
incident to the payment of compensation for such consulting services. Without
limitation, the parties hereto agree that the Company shall not be responsible
for, nor withhold, any taxes, assessments, or other fees incurred by or on
behalf of Myers with respect to his consulting services, including federal,
state, and local withholding taxes.


(b)Severance. The Company agrees to make severance payments to Myers in
connection with his termination as an employee of the Company in an amount
totaling six hundred thousand dollars ($600,000), payable in 24 equal
installments of twenty-five thousand dollars ($25,000) beginning on January 15,
2019 and ending on December 31, 2019; provided, however, that to be eligible to
receive such severance payments, Myers must remain an employee of the Company
until the Transition Date. The foregoing severance payments shall be in
accordance with the Company’s standard payroll practices and policies for
recipients of severance payments and shall be subject to such withholdings, if
applicable, as are required by law or as otherwise permissible under such
practices or policies. Notwithstanding the foregoing, if the Board terminates
Myers’ service as a consultant for Cause, the Company shall not be obligated to
pay severance to Myers after the date that Myers’ service as a consultant
terminates, with any partial month being prorated.


(c)Employee Benefit Plans; COBRA.


(1)Until the Transition Date, Myers shall continue his participation in the
employee benefit plans, programs, and policies maintained by the Company in
accordance with the terms and conditions to participate in such plans, programs,
and policies as in effect from time to time.


(2)Upon and after the Transition Date, Myers shall no longer be eligible to
participate in the employee benefit plans, programs, and policies maintained by
the Company, other than through continuation coverage opportunities afforded
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).


(3)During the Consulting Term, if Myers and his spouse timely elect to continue
coverage under the Company’s group health plan pursuant to COBRA, then, on
behalf of Myers and his spouse, the Company shall pay (on a monthly basis) the
medical COBRA premiums of Myers and his spouse in the same percentage as the
Company pays the premiums for active employees under the Company group health
insurance plan;


4









--------------------------------------------------------------------------------




provided, however, that this obligation of the Company shall cease on the
earlier of (A) December 31, 2019, (B) the date that Myers is eligible to be
covered under another substantially equivalent group health insurance plan
provided by a subsequent employer, or (C) the date that Myers is otherwise no
longer eligible for COBRA coverage under the Company’s group health insurance
plan provided that in the event of the circumstance described in this clause
(C), the Company instead shall provide to Myers a taxable monthly payment in an
amount equal to the monthly COBRA premium that Myers would be required to pay to
continue the group health coverage in effect on the date of the Separation.


(d)Equity. During the Consulting Term, Myers shall forego his eligibility for
all regular Officer Equity (as defined below) awards generally awarded to
executive management of the Company (but shall retain his eligibility for all
regular Equity awards generally awarded to non-employee members of the Board);
provided, however, that all of Myers’ outstanding Equity as of the Transition
Date shall continue to vest and remain outstanding as long as Myers is providing
services to the Company as a consultant or a director.


(e)Acceleration of Vesting of Equity. The following terms shall apply to all of
Myers’ Equity that (i) is outstanding as of the Transition Date and (ii) he
received as an officer of the Company and not for service as a director (the
“Officer Equity”), but shall not apply to any future grants of Equity as a
director:


(1)The vested percentage of the Officer Equity shall be determined by adding 12
months to the actual period of service that Myers has completed with the Company
if the Company is subject to a Change in Control during the Consulting Term
(i.e., Myers’ vesting shall be accelerated by an additional 12 months). The
remaining unvested Officer Equity shall vest in the same amount per vesting
period as prior to the Change in Control.


(2)Myers shall vest in 100% of the remaining unvested Officer Equity if (a) the
Company is subject to a Change in Control before Myers’ service with the Company
terminates and (b) within 12 months after the Change in Control, Myers’ service
as a consultant is terminated by the Company without Cause or Myers terminates
his service for Good Reason.


(3)If the Company is a party to a merger or consolidation, all outstanding
Officer Equity shall vest in full unless the agreement evidencing the merger or
consolidation provides for one or more of the following:


(A)The continuation of such outstanding Officer Equity by the Company (if the
Company is the surviving corporation).


(B)The assumption of such outstanding Officer Equity by the surviving
corporation or its parent.


(C)The substitution by the surviving corporation or its parent of new Equity for
such outstanding Officer Equity.




5









--------------------------------------------------------------------------------




(D)Full exercisability of outstanding Officer Equity and full vesting of the
common shares subject to such Officer Equity, followed by the cancellation of
such Officer Equity. The full exercisability of such Officer Equity and full
vesting of such common shares may be contingent on the closing of such merger or
consolidation.


(E)The cancellation of outstanding Officer Equity and a payment to Myers equal
to the excess of (i) the fair market value of the common shares subject to such
Officer Equity (whether or not such Officer Equity is then exercisable or such
common shares are then vested) as of the closing date of such merger or
consolidation over (ii) the exercise price. Such payment shall be made in the
form of cash, cash equivalents, or securities of the surviving corporation or
its parent with a fair market value equal to the required amount. Such payment
may be made in installments and may be deferred until the date or dates when
such Officer Equity would have become exercisable or such common shares would
have vested. Such payment may be subject to vesting based on Myers’ continuing
service, provided that the vesting schedule shall not be less favorable to Myers
than the schedule under which such Officer Equity would have become exercisable
or such common shares would have vested. This provision is mandatory in the
event that the Company is acquired by a private company for cash.


(f)Expense Reimbursements. Myers shall have the right to expense reimbursements
in connection with his service as a consultant in accordance with the Company’s
standard policy on expense reimbursements. Any reimbursement shall (i) not be
affected by any other expenses that are eligible for reimbursement in any
calendar year and (ii) not be subject to liquidation or exchange for another
benefit.


(g)Indemnification. The Company shall, to the maximum extent permitted by
applicable law and the Company’s governing documents, indemnify Myers and hold
Myers harmless from and against any claim, loss, or cause of action arising from
or out of Myers’ performance as a consultant for the Company. If any claim is
asserted hereunder against Myers (other than by the Company), the Company shall
pay Myers’ legal expenses (or cause such expenses to be paid) on a quarterly
basis, provided that Myers shall reimburse the Company, in a timely manner, for
such amounts if Myers shall be found by a final, non-appealable order of a court
of competent jurisdiction not to be entitled to indemnification. The
indemnification obligations of the Company in this paragraph shall survive any
termination of this Agreement and shall be supplemental to any other rights to
indemnification from the Company to which Myers is entitled.


SECTION 5. TERMINATION OF SERVICE AS A CONSULTANT


(a)General. If, prior to the Expiration Date, this Agreement is terminated by
the Company without Cause or Myers resigns as a consultant for Good Reason by
one party giving written notice to the other party, then Myers will be entitled
to the benefits described in this


6









--------------------------------------------------------------------------------




Section 5. However, Myers will not be entitled to any of the benefits described
in this Section 5 unless Myers has (i) returned all Company Property (as defined
below) in Myers’ possession, (ii) resigned as a member of the Board (if
requested by a majority of the members of the Board then in office) and of the
boards of directors of all of the Company’s subsidiaries, to the extent
applicable, and (iii) executed a general release of all claims that Myers may
have against the Company or persons affiliated with the Company in a form
prescribed by the Company (the “Release”). Myers must execute and return the
Release on or before the date specified by the Company in the Release (the
“Release Deadline”). The Release Deadline will in no event be later than fifty
(50) days after Myers’ Separation. If Myers fails to return the executed Release
on or before the Release Deadline, or if Myers revokes the Release within seven
(7) days after return of the executed Release, then Myers will not be entitled
to the benefits described in this Section 5.


(b)Termination of Consulting Services by Board without Cause or by Myers for
Good Reason. If, during the Consulting Term, the Board terminates Myers’ service
as a consultant under this Agreement without Cause or Myers resigns for Good
Reason, the Company shall pay Myers his earned but unpaid Consulting
Compensation plus (i) if the termination of the Agreement occurs on or before
December 31, 2019 or the Company or Myers gives at least six months’ prior
notice of such termination or resignation, and such notice is given on or before
December 31, 2019, the Company shall pay Myers the remainder of the Consulting
Compensation scheduled to be paid through June 30, 2019; or (ii) if the
termination of the Agreement occurs after December 31, 2019, and the Company or
Myers gives at least six (6) months’ prior notice of such termination or
resignation, and such notice is given after December 31, 2019, the Company shall
pay Myers the Consulting Compensation for the six (6) month period following the
date of the notice of such termination or resignation; provided, however, that
in no event will Myers be paid for any period beyond the Expiration Date. The
Company may choose, in its sole discretion, to waive Myers’ provision of service
following such notice of termination without Cause or resignation for Good
Reason, provided, in such event, all payments described in the foregoing
sentence shall still be paid to Myers by the Company. The payments described in
this Section 5(b) shall commence upon satisfaction by Myers of the provisions of
Section 5(a); provided, however, if the Release Deadline falls in the calendar
year after the date of such notice of termination without Cause or resignation
for Good Reason, then the payments shall commence in the second calendar year,
with the first payment to include the amount of any payments that would have
otherwise been paid to Myers had the payments under this Section 5(b) commenced
immediately after the date of notice of termination without Cause or resignation
for Good Reason. In addition, the Company shall make any COBRA payments (for
Myers and his spouse) to the end of the period specified in Section 4(c)(3).


(c)Termination by the Board for Cause or by Myers without Good Reason. If the
Board terminates Myers’ service for Cause or Myers resigns without Good Reason,
the Company’s only obligation to Myers to pay Consulting Compensation under this
Agreement shall be to pay Myers his earned but unpaid Consulting Compensation,
if any, up to the date Myers’ service terminates.


7









--------------------------------------------------------------------------------




(d)Termination for Disability. The Board shall have the right to terminate
Myers’ service as a consultant on or after the date Myers has a Disability, and
such a termination shall be treated as a termination without Cause under this
Agreement.


(e)Death. A termination of Myers’ service as a consultant as a result of his
death shall be treated as a termination without Cause under this Agreement,
provided that the Company shall make any COBRA payments for Myers’ spouse to the
end of the period specified in Section 4(c)(3).


SECTION 6. COVENANTS BY CONSULTANT


(a)Company Property. Upon the termination of Myers’ service for any reason or,
if earlier, upon the Company’s request, Myers shall promptly return all Company
Property which had been entrusted or made available to Myers by the Company,
where the term “Company Property” means all records, files, memoranda, reports,
price lists, customer lists, drawings, plans, sketches, keys, codes, computer
hardware and software and other property of any kind or description prepared,
used or possessed by Myers during Myers’ service by the Company (and any
duplicates of any such Company Property) together with any and all information,
ideas, concepts, discoveries, and inventions and the like conceived, made,
developed or acquired at any time by Myers individually or, with others during
Myers’ service which relate to the Company or its products or services.


(b)Trade Secrets. Myers agrees that Myers shall hold in a fiduciary capacity for
the benefit of the Company and its affiliates and shall not directly or
indirectly use or disclose any Trade Secret that Myers may have acquired
(whether or not developed or compiled by Myers and whether or not Myers is
authorized to have access to such information) during the term of Myers’ service
by the Company or any of its predecessors for so long as such information
remains a Trade Secret, where the term “Trade Secret” means information,
including technical or non-technical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing or a process that (1)
derives economic value, actual or potential, from not being generally known to,
and not being generally readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use and (2) is the subject
of reasonable efforts by the Company and any of its affiliates to maintain its
secrecy. This Section 6(b) is intended to provide rights to the Company and its
affiliates which are in addition to, not in lieu of, those rights the Company
and its affiliates have under the common law or applicable statutes for the
protection of trade secrets.


(c)Confidential Information. Myers, while providing services to the Company or
its affiliates and for the three-year period thereafter, shall hold in a
fiduciary capacity for the benefit of the Company and its affiliates, and shall
not directly or indirectly use or disclose, any Confidential Information that
Myers may have acquired (whether or not developed or compiled by Myers and
whether or not Myers is authorized to have access to such information) during
the term of, and in the course of, or as a result of Myers’ service by the
Company or its predecessors without the prior written consent of the Board
unless and except to the extent that such disclosure is (i) made in the ordinary
course of Myers’ performance of his duties under this Agreement or (ii) required
by any subpoena or other legal process (in which event Myers will give the


8









--------------------------------------------------------------------------------




Company prompt notice of such subpoena or other legal process in order to permit
the Company to seek appropriate protective orders). For the purposes of this
Agreement, the term “Confidential Information” means any secret, confidential,
or proprietary information possessed by the Company or any of its affiliates,
including trade secrets, customer or supplier lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans, or strategies, product development techniques or flaws,
computer software programs (including object code and source code), data and
documentation data, base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans and new personnel acquisition plans (not
otherwise included as a Trade Secret under this Agreement) that has not become
generally available to the public, and the term “Confidential Information” may
include future business plans, licensing strategies, advertising campaigns,
information regarding customers or suppliers, executives, and independent
contractors and the terms and conditions of this Agreement. Notwithstanding the
provisions of this Section 6(c) to the contrary, Myers shall be permitted to
furnish this Agreement to a subsequent employer or prospective employer.


(d)Non-solicitation of Customers or Employees.


(1)Myers (i) while providing services to the Company or any of its affiliates
shall not, on Myers’ own behalf or on behalf of any person, firm, partnership,
association, corporation, or business organization, entity, or enterprise (other
than the Company or one of its affiliates), solicit business for a Competing
Business from customers or suppliers of the Company or any of its affiliates and
(ii) during the Restricted Period shall not, on Myers’ own behalf or on behalf
of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit business for a Competing Business
from customers or suppliers of the Company or any of its affiliates with whom
Myers, in the case of both clauses (i) and (ii) above, had or made material
business contact within the course of Myers’ service by the Company within the
24-month period immediately preceding the beginning of the Restricted Period.


(2)Myers (i) while providing services to the Company or any of its affiliates
shall not, either directly or indirectly, call on, solicit, or attempt to induce
any other officer, employee, or independent contractor of the Company or any of
its affiliates to terminate his or her employment with such business and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee, or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit,
or attempt to induce any other officer, employee, or independent contractor of
such business with whom Myers had contact, knowledge of, or association in the
course of Myers’ service with the Company or any of its predecessors or
affiliates, as the case may be, during the 12-month period immediately preceding
the beginning of the Restricted Period, to terminate his or her employment with
the Company or any of its affiliates and shall not assist any other person or
entity in such a solicitation (regardless of whether any such officer, employee,
or independent contractor would commit a breach


9









--------------------------------------------------------------------------------




of contract by terminating his or her employment). Notwithstanding the
foregoing, nothing shall prohibit any person from contacting Myers about
employment or other engagement during the Restricted Period, provided that Myers
does not solicit the contact.


(e)Non-competition Obligation. Without the prior written consent of the Company,
Myers, while providing services to the Company or any of its affiliates and
thereafter until the end of the Restricted Period, whether by himself or itself,
through an affiliate, in partnership or conjunction with, or as an employee,
officer, director, manager, member, owner, consultant or agent of, any other
person or entity within the geographical area in which the Company or any of its
affiliates is actively engaged in developing, marketing and selling ophthalmic
pharmaceuticals on the date of this Agreement, undertake, participate, or carry
on or be engaged or have any financial or other interest in, or in any other
manner advise or assist any other person or entity in connection with the
operation of, a Competing Business. Notwithstanding the preceding sentence,
Myers will not be prohibited from owning less than 5% percent of any publicly
traded corporation, whether or not such corporation is in a Competing Business.


(f)Reasonable and Continuing Obligations. Myers agrees that Myers’ obligations
under this Section 6 are obligations which will continue beyond the date Myers’
service terminates and that such obligations are reasonable, fair, and equitable
in scope, terms and duration, are necessary to protect the Company’s legitimate
business interests, and are a material inducement to the Company to enter into
this Agreement.


(g)Remedy for Breach. Myers agrees that the remedies at law of the Company for
any actual or threatened breach by Myers of the covenants in this Section 6
would be inadequate and that the Company shall be entitled to specific
performance of the covenants in this Section 6, including entry of a temporary
restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6, or both, or
other appropriate judicial remedy, writ or order, in addition to any damages and
legal expenses which the Company may be legally entitled to recover. The Company
agrees, however, to give Myers and, if known, Myers’ attorney reasonable advance
notice of any legal proceeding, including any application for a temporary
restraining order, relating to an attempt to enforce the covenants in this
Section 6 against Myers. Myers acknowledges and agrees that the covenants in
this Section 6 shall be construed as agreements independent of any other
provision of this Agreement or any other agreement between the Company and
Myers, and that the existence of any claim or cause of action by Myers against
the Company, whether predicated upon this Agreement or any other agreement,
shall not constitute a defense to the enforcement by the Company of such
covenants.


(h)Termination of Restrictive Covenants. In addition to any other right or
remedy available to Myers, Myers shall no longer be bound by any of the
restrictions set forth in this Section 6 if the Company fails to pay or to
provide Myers when due the amounts and benefits due hereunder or under any
agreement ancillary hereto, and Myers’ pursuit of such remedy shall not relieve
the Company from its obligations to pay and to provide such amounts and benefits
to Myers.




10









--------------------------------------------------------------------------------




(i)Ownership of Inventions, Discoveries, Improvements, Etc.


(1)Myers shall promptly disclose and describe to the Company all inventions,
improvements, discoveries and technical developments, whether or not patentable,
made or conceived by Myers, either alone or with others, during such time as
Myers is providing services to the Company, and within one year after the date
upon such service terminates, and that (i) are based in whole or in part upon
Confidential Information, or (ii) during such time as Myers is providing
services to the Company are along the lines of, useful in or related to the
business of the Company, or (iii) result from, or are suggested by, any work
that may be done by Myers for or on behalf of the Company (“Inventions”). Myers
hereby assigns and agrees to assign to the Company Myers’ entire right, title,
and interest in and to such Inventions (the “Assigned Inventions”), and agrees
to cooperate with the Company both during and after such time as Myers is
providing services to the Company in the procurement and maintenance, at the
Company’s expense and at its direction, of patents, copyright registrations,
and/or protection of the Company’s rights in such Inventions. Myers shall keep
and maintain adequate and current written records of all such Inventions, which
shall be and remain the property of the Company.


(2)If a patent application, trademark registration, or copyright registration is
filed by Myers or on Myers’ behalf, or a copyright notice indicating Myers’
authorship is used by Myers or on Myers’ behalf, within one year after the date
on which Myers’ service with the Company terminates, that describes or
identifies any Invention within the scope of Myers’ work for the Company or that
otherwise related to a portion of the Company’s business (or any division
thereof) of which Myers had knowledge during such time as Myers was employed
with or otherwise provided service to the Company, it is to be conclusively
presumed that the Invention was conceived by Myers during the such time as Myers
was employed with or otherwise provided services to the Company. Myers agrees to
notify the Company promptly of any such application or registration and to
assign to the Company Myers’ entire right, title, and interest in such Invention
and in such application or registration.


(3)If (i) Myers uses or discloses any of Myers’ own or any third party’s
confidential information or intellectual property (collectively, “Restricted
Materials”) when acting within the scope of Myers’ service (or otherwise on
behalf of the Company), or (ii) any Assigned Invention cannot be fully made,
used, reproduced or otherwise exploited without using or violating any
Restricted Materials, Myers hereby grants and agrees to grant to the Company a
perpetual, irrevocable, worldwide, royalty-free, non-exclusive, sublicensable
right and license to exploit and exercise all such Restricted Materials and
intellectual property rights therein. Myers will not use or disclose any
Restricted Materials for which Myers is not fully authorized to grant the
foregoing license.


(4)To the extent allowed by applicable law, the terms of this Section 6(i)
include all rights of paternity, integrity, disclosure and withdrawal and any
other rights


11









--------------------------------------------------------------------------------




that may be known as or referred to as moral rights, artist’s rights, droit
moral or the like (collectively, “Moral Rights”). To the extent Myers retains
any such Moral Rights under applicable law, Myers hereby ratifies and consents
to any action that may be taken with respect to such Moral Rights by or
authorized by the Company and agrees not to assert any Moral Rights with respect
thereto. Myers will confirm any such ratification, consent, or agreement from
time to time as requested by the Company.


(j)Securities Trading Policy. Myers agrees to comply with the Company’s
Securities Trading Policy during the Restricted Period, and thereafter if Myers
has become aware of material nonpublic information during his service as a
consultant or as a director, until such information has become public or is no
longer material.


(k)Release. On or before the Transition Date, Myers shall enter into a general
release that is reasonably satisfactory to the parties to this Agreement in
which he releases all claims against the Company, with certain customary
exceptions, including the obligations of the Company to Myers in this Agreement.


SECTION 7. MISCELLANEOUS


(a)Notices. Notices and all other communications shall be in writing and shall
be deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail. Notices to the Company shall be sent
to:


Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, Georgia 30005 Attention: Chief Executive Officer Facsimile:
678-990-5744


Notices and communications to Myers shall be sent to the address Myers most
recently provided to the Company.


(b)No Waiver. Except for the notice described in Section 7(a), no failure by
either the Company or Myers at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Agreement shall be deemed a waiver of any provisions or conditions of this
Agreement.


(c)Tax Matters.


(1)Notwithstanding any provision in the Agreement to the contrary, this
Agreement shall at all times be interpreted and operated in compliance with the
requirements of Section 409A. Specifically, to the extent necessary to avoid the
imposition of tax on Myers under Section 409A, payments payable upon a
termination or separation shall be suspended until six (6) months and one day
following the effective date of termination or separation, if, immediately prior
to Myers’s termination or separation, Myers is a “specified employee” (within
the meaning of Section 409A) and Section 409A


12









--------------------------------------------------------------------------------




would require the delay of such payment to avoid any penalties thereunder. Each
payment hereunder shall be deemed a separate payment for purposes of Section
409A. The parties intend that no payment pursuant to this Agreement shall give
rise to any adverse tax consequences to either party pursuant to Section 409A;
provided, however, that Myers acknowledges that the Company does not guarantee
any particular tax treatment and that Myers is solely responsible for any taxes
he incurs pursuant to Section 409A, if any, as a result of this Agreement.


(2)Certain payments, distributions, and acceleration of vesting for Myers made
in connection with an acquisition of ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code and the regulations thereunder), can be
subject to certain tax penalties under sections 280G and 4999 of the Code. This
includes amounts payable or distributable pursuant to the terms of this
Agreement or otherwise. The excise tax on any such payments, determined under
sections 280G and 4999 of the Code, generally applies if all of Myers’ parachute
payments together equal or exceed 300% of his average annual W-2 compensation
from the Company. Myers is solely responsible for any taxes he incurs pursuant
to sections 280G and 4999 of the Code.


(d)Georgia Law. This Agreement shall be governed by the laws of the state of
Georgia without regard to its provisions relating to choice of law or conflicts
of law. Any litigation that may be brought by either the Company or Myers
involving the enforcement of this Agreement or any rights, duties, or
obligations under this Agreement, shall be brought exclusively in a Georgia
state court or United States District Court in Georgia.


(e)Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor in interest to the Company. The Company may assign
this Agreement to any affiliate or successor that acquires all or substantially
all of the assets and business of the Company or a majority of the voting
interests of the Company, and no such assignment shall be treated as a
termination of Myers’ service under this Agreement. Myers’ rights and
obligations under this Agreement are personal and shall not be assigned or
transferred.


(f)Other Agreements. This Agreement replaces and merges any and all previous
agreements and understandings regarding all the terms and conditions of Myers’
employment relationship with the Company (except as otherwise provided in this
Agreement), and this Agreement constitutes the entire agreement between the
Company and Myers with respect to such terms and conditions.


(g)Amendment. No amendment to this Agreement shall be effective unless it is in
writing and signed by the Company and by Myers.


(h)Invalidity. If any part of this Agreement is held by a court of competent
jurisdiction to be invalid or otherwise unenforceable, the remaining part shall
be unaffected and shall continue in full force and effect, and the invalid or
otherwise unenforceable part shall be deemed not to be part of this Agreement.




13









--------------------------------------------------------------------------------




(i)Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation.


(j)Interpretation. The recitals to this Agreement shall be taken into account in
the construction or interpretation of this Agreement. The words “include,”
“includes,” and “including” are deemed to be followed by the phrase “without
limitation.” The captions or headings of the Sections and other subdivisions of
this Agreement are inserted only as a matter of convenience or reference and
have no effect on the meaning of the provisions of those Sections or
subdivisions. If the provisions of this Agreement require judicial
interpretation, the parties agree that the judicial body interpreting or
construing the Agreement may not apply the assumption that the terms must be
more strictly construed against one party by reason of the rule of construction
that an instrument is to be construed more strictly against the party that
itself or through its agents prepared the instrument.


(k)Survival. The respective indemnities, representations, warranties,
agreements, and covenants of the Company and Myers contained in this Agreement
shall survive the termination of this Agreement and shall remain in full force
and effect.


[The remainder of this page intentionally left blank]






14









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Myers have executed this Agreement in
multiple originals effective as of the as of the date stated in the preamble
above.


ALIMERA SCIENCES, INC.            MYERS






By: /s/ Richard S. Eiswirth                 /s/ C. Daniel Myers                
Richard S. Eiswirth, President and CFO        C. Daniel Myers




Date:     November 28, 2018                Date:     November 28,
2018            




Signature Page to Succession and Consulting Agreement